Constitution Mining Completes Purchase of 100% Interest in Peru Gold Sands Project Lima, Peru – April 23, 2010 - Constitution Mining Corp. (CMIN.OB) reports that it is now the owner of 100% of the original “Peru Gold Sands” mineral rights (382 square kilometres, or 147.5 square miles)as described in the news release dated October 1, 2008. Company officials are confident that obtaining the full rights to the Peru Gold Sands project solidify the company’s exploration efforts and help the company maximize shareholder value. In return for receiving a 100% interest in the property’s mineral rights, CMIN has paid the seller US $1 million, issued 4 million restricted common shares and issued a US$ 7 million 3 year convertible note with 12% interest payable annually.
